Title: To Alexander Hamilton from John Henry, 21 March 1799
From: Henry, John
To: Hamilton, Alexander



Princeton [New Jersey]March 21st. 1799
Sir

Presuming that it will be satisfactory to you to know the progress I have made with the detachment under my command, I have the honor to inform You that I arrived at Princeton late last evening.
The fatigue that necessarily results from marching in unfavourable weather, thro roads as deep and bad as can well be concieved, renders several of the detachment unable to continue with the main body so that for the sake of making some necessary arrangements and to bring the party to the general Rendezvous in as complete order as possible, I am induced to halt the whole of this day which is very inclement. Should tomorrow prove more favourable I propose marching to Newton Bucks County; if otherwise I shall remain at Trenton tomorrow evening, and proceed early the following morning.
I foresaw that the soldiers would wear out the shoes they brought from Fort Jay in a very short time; and the necessity of providing against deficiences of this Kind suggested to me the propriety of ordering Lieut. Boote to deliver to the Quarter master a quantity of extra clothing which his detachment had no occasion for. I hope I was not incorrect in issuing such an order to Mr. Boote, being only authorized by the necessity of the case.
The officers and soldiers are in high spirits, and should they come into real service, I am sure my expectation that they will acquire reputation is well founded.

The detachment including the party under the command of Lieut. Boote consists of one hundred and thirty effective men.
I have the honor to be with the most profound respect & Consideration   your obedient Serv

John HenryCapt 2d Regt. commg
Major General Hamilton

